Citation Nr: 0705703	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-09 690	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a bilateral hip 
disorder, including as secondary to service-connected pes 
planus or degenerative disc disease of the lumbar spine.  

3.  Entitlement to an increased rating for bilateral pes 
planus, currently rated 30 percent.  


REPRESENTATION

Appellant represented by:	Mr. John S. Berry, Attorney-
at-Law


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO).  A July 2004 RO decision denied an 
increased rating for pes planus.  An additional decision in 
May 2005 denied service connection for hypertension and a 
bilateral hip disorder.

In August 2006, the veteran withdrew still additional claims 
for higher ratings for PTSD, dyspepsia, and degenerative disc 
disease of the lumbar spine.  Accordingly, those issues are 
no longer before the Board.  See 38 C.F.R. § 20.204 (2006).


FINDINGS OF FACT

1.  The evidence shows that hypertension was first manifest 
many years after the veteran's separation from military 
service and that this condition is not otherwise due to his 
service.  The evidence also shows this condition was not 
caused or exacerbated by a service-connected disability.  

2.  The evidence shows the veteran does not have a bilateral 
hip disorder that was first manifest in service or is 
otherwise due to service.  The evidence also shows he does 
not have a bilateral hip disorder that was caused or 
exacerbated by a service-connected disability.  

3.  The veteran has severe bilateral pes planus.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, may not be presumed to have been incurred therein, 
and is not proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).  

2.  A bilateral hip disorder was not incurred in or 
aggravated by service and is not proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).  

3.  The criteria are not met for more than a 30 percent 
rating for bilateral pes planus.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.103, 3.321, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, and 4.71a, Code 5276 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126, and the implementing 
VA regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of January 2004 and October 2004 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
His VA treatment records through September 2006 have been 
obtained and he was provided several VA compensation 
examinations.  He has not identified any additional evidence 
that needs to be obtained.  See Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  So the Board finds that the duty 
to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
increased rating claim in July 2004 - so not until after 
sending the veteran a VCAA letter in January 2004.  Also, the 
RO initially considered the service connection claims in May 
2005 - so not until after sending the veteran a VCAA letter 
in October 2004.  Consequently, there was no error in the 
timing of the VCAA notice.



The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In this case, the veteran has claims for both service 
connection and an increased rating of an already service-
connected disability.  In any event, in March 2006 he was 
provided Dingess notice concerning both the disability rating 
and effective date elements of his claims.  And the RO 
subsequently readjudicated his claims in several SSOCs.  
Accordingly, the Board finds no evidence of prejudicial error 
in proceeding with final appellate consideration of his 
claims at this time.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).  
See, too, Mayfield III, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).



Analysis

I. Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Disability that is proximately due to or the result of a 
service-connected disease or injury also shall be service-
connected.  38 C.F.R. § 3.310(a).  But medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected condition.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (". . . when 
aggravation of a veteran's non-service- connected condition 
is proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability . . . over and above the degree of disability 
existing prior to the aggravation.").  



Hypertension

The service medical records are completely silent for any 
findings or diagnosis of hypertension and there is no medical 
evidence that hypertension was first manifest within one year 
after the veteran's separation from service.  Thus, service 
connection either on the basis of direct service incurrence 
or on the basis of presumed service incurrence is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  

The veteran's primary contention in this regard is that his 
hypertension was caused by his service-connected PTSD.  

In November 2004, a VA compensation examination was conducted 
and the examiner was requested to provide an opinion as to 
whether the veteran's hypertension was due to or aggravated 
by his PTSD.  In response, the examiner stated the veteran's 
hypertension would have developed regardless of whether he 
served in the military and regardless of whether he had PTSD.  
This examiner further indicated the veteran's hypertension 
did not appear to be aggravated by his PTSD because the 
hypertension appeared to be well managed.  The examiner noted 
that, although the veteran reported that his heart would 
start to race whenever he talked to strangers, those 
increases were only temporary and had no permanent effect.  
And under Allen, the service-connected disability in question 
must cause chronic (i.e., permanent) aggravation of the non-
service-connected condition, as opposed to, as here, at most 
only an episodic exacerbation - if that.

The record on appeal does not contain any other medical 
opinions concerning the etiology of the veteran's 
hypertension.  It is the province of a trained medical 
professional to comment on the etiology of this condition, 
not the veteran to draw such a conclusion, no matter how 
sincere his belief.  Jones v. Brown, 7 Vet. App. 134 (1994).  
Persons without medical training are not competent to comment 
upon medical observations or to make medical diagnoses; such 
statements in this regard - by the veteran, his 
representative or others - are entitled to no probative 
weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Here, there simply is no medical evidence concluding - or 
even suggesting - that the veteran's hypertension is due to 
his PTSD or that his PTSD has permanently aggravated his 
hypertension.  Lacking such evidence, service connection must 
be denied.  38 C.F.R. § 3.310.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Bilateral Hip Disorder

The service medical records are completely silent for 
complaints, clinical findings, or diagnosis of any disorder 
of either hip.  Thus, service connection on the basis of 
direct service incurrence is not established.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

As with his hypertension, the veteran's primary contention in 
this regard is that his bilateral hip disorder was caused 
either by his service-connected pes planus or his service-
connected degenerative disc disease of the lumbar spine.  So 
his claim again is predicated on this purported secondary 
cause-and-effect relationship.

The veteran submitted records of a private chiropractor 
reflecting treatment from February 2003 through August 2004.  
The examiner's notes indicate complaints of right sacroiliac 
pain and a finding of lower lumbar muscle guarding and 
spasms.  An August 2004 record states the veteran had 
developed lower back pain as a result of bilateral foot pain 
caused by his fallen arches (i.e., pes planus).  

In November 2004, a VA compensation examination was 
conducted.  The examiner reviewed the claims file, noting 
that previous descriptions of the veteran's low back pain 
were inaccurately documented as hip pain.  The veteran stated 
that modifications made to his shoes for his pes planus had 
increased the amount of back pain he was having.  He reported 
that his back hurt all the time and that the pain improved 
somewhat with non-steroidal anti-inflammatory medication, 
rest. ice, and heat, but worsened after activities such as 
walking.  The examiner diagnosed chronic low back strain with 
radiographic evidence of moderate to severe thoracolumbar 
degenerative changes.  He commented that the veteran's lumbar 
pain was at least as likely as not caused by or a result of 
his service-connected bilateral pes planus.  But the examiner 
further indicated that the veteran's hip pain was actually 
low back pain and that no true hip disorder was present.  

Another VA compensation examination was conducted in 
September 2005.  The examiner noted that, when asked to point 
to the location of his hip pain, the veteran pointed to his 
lumbosacral region bilaterally.  He specifically denied any 
weakness, stiffness, swelling, heat, redness, instability, or 
giving way.  The veteran reported that twisting motions and 
activities such as stepping off a curb would increase the 
pain and increase his functional loss.  He also stated that a 
chiropractor had reduced a "dislocated hip."  The examiner 
commented that, in his experience, the veteran was actually 
referring to a "subluxed or dislocated sacroiliac joint," 
noting there was considerable controversy in the orthopedic 
community as to whether that represented a truly pathologic 
condition.  The veteran specifically denied symptoms of 
inflammatory arthritis.  Based on his clinical examination 
and radiographic findings, the examiner diagnosed 
intervertebral disk syndrome and mild degenerative bilateral 
hip arthritis.  The examiner further commented, though, that 
it was his opinion that the veteran's claimed bilateral hip 
condition was not due to or aggravated by his service-
connected pes planus.  He supported his opinion by stating 
the veteran's clinical symptoms were not consistent with 
intra-articular hip pathology, noting that the veteran 
consistently pointed to his lower lumbosacral region as the 
source of his pain.  The examiner's physical examination 
revealed no abnormal clinical findings regarding the 
veteran's hips that would represent 
intra-articular hip pathology.  Finally, he stated that the 
very modest degenerative arthritis of the hips that was seen 
on x-ray was not at all unexpected given the veteran's age, 
and that he could not say that it would be any different were 
it not for his pes planus.  



Clearly, these opinions by the VA physicians indicate the 
veteran does not have a distinct hip disorder that is due to 
a service-connected disability - either his pes planus or 
degenerative disc disease of the lumbar spine.  The pain he 
has described is actually located in his lumbar spine.  In 
fact, the September 2005 examiner appears to attribute the 
veteran's low back pain symptoms to the degenerative disc 
disease itself.  And service connection has already been 
established for the lumbar spine degenerative disc disease as 
secondary to the veteran's pes planus.  The August 2004 
private chiropractor's statement is fully in consonance with 
such a finding.  Moreover, the veteran's low back 
manifestations have already been considered in the evaluation 
assigned for the service-connected degenerative disc disease 
of the lumbar spine, and, as earlier mentioned, he has 
indicated his satisfaction with that rating.  See AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993) (if the veteran receives 
a higher rating for a disability during the pendency of an 
appeal, it is entirely permissible for him to discontinue the 
appeal by expressly indicating he is content with the higher 
rating assigned).

Therefore, in the absence of any medical evidence that the 
veteran has a current bilateral hip disorder that was caused 
by or chronically aggravated by his 
service-connected pes planus or degenerative disc disease of 
the lumbar spine, service connection is not established.  
38 C.F.R. § 3.310.  

For all the foregoing reasons and bases, the claim for 
secondary service connection for a bilateral hip disorder 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the current appeal.  38 U.S.C.A. 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  



II.  Increased Rating for the Pes Planus

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

For pronounced pes planus, with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, or marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
a 50 percent rating is applicable if the impairment is 
bilateral and 30 percent if unilateral. If the impairment is 
severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, or characteristic 
callosities, a 30 percent evaluation in warranted 
if bilateral or 20 percent if unilateral.  A 10 percent 
rating is appropriate for moderate pes planus, with the 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet, whether bilateral or unilateral.  For mild 
impairment, with symptoms relieved by built-up shoe or arch 
support, a 0 percent rating is to be assigned.  Code 5276.  

Service connection for residuals of a left ankle fracture 
with subsequent ankle fusion was granted in a rating decision 
in May 2005.  Identical manifestations of that disability 
cannot be used to rate the veteran's pes planus - else this 
would violate VA's anti-pyramiding regulation.  38 C.F.R. 
§ 4.14 (2006).  

The veteran reported to a VA compensation examiner in 
February 2004 that he had daily pain, stiffness, and weakness 
in both feet, and had a difficult time standing and walking.  
He used a cane because of his feet and left ankle.  He 
indicated that he could walk about 100 yards very slowly and 
with an antalgic gait, having to stop because of pain.  He 
had last worked approximately three years previously, and at 
the time of the examination, managed his mother's farm, doing 
supervisory duties.  He used special orthotic shoes, arch 
supports, and inserts.  He indicated that 
flare-ups occurred with cold weather and could last days; 
rest was the only alleviating factor.  He further stated that 
during flare-ups he has additional functional impairment, 
making ambulation more difficult.  

The veteran was seen in the VA outpatient clinic in August 
2004 complaining of pain in both feet.  He had noticed 
swelling in the back of his right heel that had been present 
for the previous few weeks.  He also complained of chronic 
pain in his left foot and ankle for which he wore a brace.  
He also used insoles for his flat feet, but continued to have 
pain.  The examiner noted that the veteran's right heel pain 
was in the tendon, itself, where there was a large, firm, 
non-movable mass that was very tender.  After reviewing the 
x-rays, the examiner diagnosed a very small retrocalcaneal 
spur which he felt was most likely a gouty tophus.  He also 
noted that the left ankle was very stiff and he discussed 
surgical fusion of the ankle with the veteran.  No specific 
clinical findings regarding the veteran's pes planus were 
recorded.  

Another VA orthopedic compensation examination was conducted 
in November 2004.  The veteran reported that the shoe 
modifications that had been made five years earlier for his 
pes planus had worsened his symptoms.  That examiner also did 
not specifically comment on the veteran's pes planus; 
the examination was obtained primarily to obtain a medical 
opinion regarding the etiology of the veteran's back 
disorder.  

A VA compensation examiner saw the veteran in March 2005 to 
evaluate his left ankle disability.  Besides noting that the 
veteran had severe pes planus, he did not provide any 
specific clinical findings regarding that disability, but, 
rather, limited his examination to aspects of the veteran's 
left ankle disability; at that point, the veteran was only 
approximately one month out from his left ankle fusion.  
Other VA physicians, including compensation examiners, also 
evaluated the veteran between March 2005 and September 2006, 
primarily regarding his left ankle, his claimed hip disorder, 
or other unrelated disabilities.  None of those examiners 
recorded any pertinent clinical findings regarding the 
veteran's pes planus, other than noting that he had 
difficulty standing for more than 15-30 minutes and was 
unable to walk more than a few yards.  

A VA compensation examination was conducted in August 2006, 
however, specifically to evaluate the veteran's pes planus.  
He reported that he had daily pain, stiffness, and weakness 
in both feet and had a difficult time standing and walking.  
He also stated that he had pain and even spasms at rest that 
would awaken him at night.  He said he used a cane because of 
his feet and left ankle.  He stated that he used naproxen or 
aspirin for his foot pain, which helped only minimally.  He 
also indicated that he had orthotic shoes, arch supports, and 
inserts.  Flare-ups would occur with cold weather or changes 
in the weather and with over-all increased weight-bearing 
activities; they could last one to two days and produce 
moderate to severe worsening in his ability to ambulate.  
Rest, medication, elevation, and soaks would alleviate his 
symptoms.  He stated that he could walk about 100 yards very 
slowly and with an antalgic gait and then had to stop due to 
pain.  He described his response to current treatment as 
fair.  He specifically described the symptoms in each foot in 
terms of pain, swelling, stiffness, fatigability, and lack of 
endurance that extended across the metatarsophalangeal joints 
and into the arch.  

On examination of the left foot, there was objective evidence 
of painful motion and tenderness across the 
metatarsophalangeal joints and into the arch.  There was 
significant swelling of the lateral aspect of the left ankle, 
as well as ankylosis of the ankle sue to the surgical 
arthrodesis.  The examiner also noted an abnormal show wear 
pattern indicating abnormal weight bearing.  He also 
described inward bowing of the Achilles tendon on weight 
bearing and non-weight bearing that was not correctible with 
manipulation, and there was no pain or spasm on manipulation 
of the tendon.  The examiner noted a moderate amount of 
pronation, as well as pain on manipulation of the foot.  
Examination of the right foot yielded similar clinical 
findings, except that the inward bowing of the Achilles 
tendon was partially correctible with manipulation and there 
was swelling of the right foot, but not the ankle.  The 
examiner described the effect of the veteran's pes planus as 
moderate on chores, shopping, exercise, and recreation, and 
severe on sports, but indicated the disability had no effect 
on other daily activities.  

Clearly, the August 2006 VA examiner provided the most 
detailed description of the current status of and functional 
limitation due to the veteran's pes planus.  Whereas the 
other examiners focused, instead, on his left ankle, low 
back, hips, or other unrelated disorders, referring to his 
pes planus only in passing.  As explained, though, the 
manifestations related to his service-connected left ankle 
disability cannot be considered in evaluating his pes planus.  
Many of the manifestations reported by the August 2006 
examiner squarely meet the criteria for a 10 percent rating 
under Code 5276 - inward bowing of the Achilles tendon and 
pain on manipulation and use of the feet, with functional 
impairment that the examiner characterized as moderate.  But 
the examiner also noted some swelling, which is among the 
criteria for a 30 percent rating, and he acknowledged the 
veteran's report that the various orthotics he had used 
provided only minimal relief, which arguably is among the 
criteria for a 50 percent rating.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  
See, too, § 4.59.

In this particular case, the veteran has described flare-ups 
causing increased problems walking and sanding, lasting up to 
two days.  

The Board has considered the veteran's complaints regarding 
his feet and the clinical findings reported primarily by the 
August 2006 examiner, and has also given added consideration 
to the factors set forth in DeLuca.  The medical evidence, as 
a whole, indicates the veteran has severe pes planus.  As 
mentioned, some of his symptoms are contemplated by the 
lesser 10 percent rating, and perhaps even one by the higher 
50 percent rating, but generally speaking most of his 
symptoms fall within the purview of a 30 percent rating under 
Code 5276.  So this is the rating that must be assigned.  
38 C.F.R. § 4.7.  See also Gilbert v. Derwinski, 1 Vet. App. 
49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A couple of final points worth noting, in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  Here, though, the 
Board believes that the regular schedular standards 
adequately describe and provide for the veteran's disability 
level.  There is no indication he has ever been hospitalized 
for treatment of his bilateral pes planus since his 
separation from military service, much less on a frequent 
basis.  Neither does the record reflect marked interference 
with his employment, meaning above and beyond that 
contemplated by his current 30 percent schedular rating.  
See 38 C.F.R. § 4.1.  He has submitted no evidence of 
excessive time off from work due to the disability or of 
concessions made by his employer because of it.  There simply 
is no evidence of any unusual or exceptional circumstances 
that would take his case outside the norm so as to warrant 
referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  



Because a 30 percent rating is currently in effect for the 
veteran's bilateral pes planus, the Board concludes that that 
an increased rating is not warranted and the claim must be 
denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.103, 
3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, Code 
5276.  


ORDER

Service connection for hypertension, including secondary to 
service-connected PTSD, is denied.  

Service connection for a bilateral hip disorder, including 
secondary to service-connected pes planus or degenerative 
disc disease of the lumbar spine, is denied.  

The claim for an increased rating for bilateral pes planus, 
currently rated 30 percent, is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


